EXHIBIT 10.1

[classiccocacolared.jpg]
                     north america  



GRAY D. LINDSEY
SENIOR VICE PRESIDENT
CCNA BUSINESS DEVELOPMENT AND SYSTEM ECONOMICS

 

     

   

May 1, 2006

Coca-Cola Enterprises, Inc.
P.O. Box 723040
Atlanta, Georgia 31139

Attn:   Mr. William W. Douglas, III
            Senior Vice President and Chief Financial Officer

Re:      U.S. and Canada Cold Drink Equipment Purchase Partnership Programs

Dear Bill:

With reference to the letter agreement dated December 20, 2005 between The
Coca-Cola Company (“TCCC”) and Coca-Cola Enterprises Inc. (“CCE”) setting forth
the U.S. “1999-2010 Cold Drink Equipment Purchase Partnership Program” (the
“U.S. CAPPr Agreement”) and the letter agreement dated December 21, 2005 between
Coca-Cola Ltd. (“CCL”) and Coca-Cola Bottling Company (“CCBC”) setting forth the
Canada “1998-2010 Cold Drink Equipment Purchase Partnership Program” (the
“Canada CAPPr Agreement”), the following shall serve as our mutual understanding
relative to Energy Coolers as referenced in the seventh bullet of the “Purchase
Plan” section of the U.S. CAPPr Agreement and the sixth bullet of the “Purchase
Plan” section of the Canada CAPPr Agreement (the U.S. CAPPr Agreement and the
Canada CAPPr Agreement are sometimes collectively referred to as the “CAPPr
Agreements”). All capitalized terms used in this letter will have the meanings
given to them in the CAPPr Agreements except as defined herein.

In order to determine the appropriate Alternative Credit for Energy Coolers
under the CAPPr Agreements, TCCC has made certain throughput and gross profit
assumptions. These assumptions are specifically that Energy Coolers will have an
average throughput of **** cases (192 oz. equivalent cases) per week at an
average of $**** gross profit per case. This yields an average weekly gross
profit (the “Expected Gross Profit”) of $**** per Energy Cooler per week (or
$**** per Energy Cooler per year). This “Expected Gross Profit” (with a ****%
annual inflation factor) was used to calculate the net present value (NPV) of
TCCC’s Expected Gross Profit of Energy Coolers under the CAPPr Agreements from
January 2005 through December 2021, the period of time impacted by the CAPPr
Agreements.

****Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC.



During each annual review process, and based upon the methodology as outlined in
the CAPPr Agreements, we will compare the actual average weekly gross profit
from Energy Coolers to the Expected Gross Profit. If the difference is less than
20% (plus or minus, i.e., the actual average weekly gross profit is between
$**** and $****), then no modifications to the CAPPr Agreements will be made
relative to Energy Cooler performance. If the actual average weekly gross profit
is $**** or less (20% or more negative variance), then the Alternative Credit
multiplier (currently set at ****) will be reduced and additional Venders (or
Vendors under the Canada CAPPr Agreement), Manual Equipment, and/or Energy
Coolers will be added to the Purchase Plan such that the NPV of TCCC gross
profit is restored to the amount of the Expected Gross Profit for the remaining
years of the CAPPr Agreements. No additional Venders (or Vendors under the
Canada CAPPr Agreement), Manual Equipment, and/or Energy Coolers will be added
beyond 2010 as a result of a decline of actual average weekly gross profit below
$****. Instead, after 2010 and until December 31, 2021, if the actual average
weekly gross profit of the Energy Coolers is $**** or less, CCE and TCCC will
each act reasonably and in good faith to reach a mutually agreeable solution.
If, on the other hand, the actual average weekly gross profit is $**** or more
(20% or more positive variance), TCCC and CCE will meet to discuss how to best
invest the System excess profits generated by the Energy Cooler elements of the
CAPPr program.

Except as specifically stated herein, this letter does not modify the terms of
the CAPPr Agreements.

If this accurately reflects our agreement and understanding, please sign where
indicated below and return a signed copy to me,

Sincerely,

The Coca-Cola Company

By:  /S/ GRAY D. LINDSEY             
 Gray D. Lindsey
 Senior Vice President
 CCNA Business Development and System Economics


 

 

Date: May 1, 2006

   Accepted and Agreed to by

   Coca-Cola Enterprises Inc.

By: /S/ WILLIAM W. DOUGLAS    
William W. Douglas
Senior Vice President and Chief Financial Officer

 

Date: 9 May 2006

****Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC.

